Citation Nr: 1002871	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 
to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In April 2008, the Veteran testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.


FINDING OF FACT

The Veteran was treated for a sleep-related disorder during 
service, and there is medical evidence concluding he now has 
obstructive sleep apnea that began during his active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, obstructive sleep 
apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Entitlement to Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted where the evidence shows that 
a Veteran had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
38 C.F.R. §§ 3.303(b); 3.307, 3.309.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  To prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).        

The Veteran's service treatment include a negative sleep 
apnea study in November 1999 and diagnoses of primary 
insomnia, dyssomnia NOS, and sleep disorder due to 
sacrcoidosis.  They also include a June 2000 letter authored 
by Dr. R.R.D. of the Sleep Disorders Center of the University 
of Arizona in which he states that the final polysomnogram 
report showed that the Veteran demonstrated mild sleep-
disordered breathing with some snoring but no significant 
obstructive sleep apnea and a March 2004 letter authored by 
Dr. P.S.E., from the Sleep Disorders Center of the University 
of Arizona, in which he states that the Veteran clearly has 
psychophysiologic insomnia.

A VA examination was conducted in August 2004.  After review 
of the claims file, and physical examination of the Veteran, 
the examiner noted that there was no evidence of sleep apnea.  
The VA examiner stated that the Veteran's sleep disturbances 
may be more accurately classified as insomnia, presently not 
well-controlled with sedative therapy and noted that there 
was no significant functional limitation secondary to this 
condition.  In September 2004, the Clinical Director of 
Administrative Medicine revised the August 2004 assessment 
with respect to the Veteran's sleep apnea to note that the 
Veteran's sleep disturbance was more accurately classified as 
psychogenic insomnia.   

A sleep study was conducted in December 2005 which suggested 
narcolepsy and follow up multiple sleep latency study with 
CPAP trial in February 2006 confirmed suspicion for 
narcolepsy and diagnosis of upper airway resistance syndrome.

The record includes two memoranda from the Veteran's treating 
physician, Dr. J.A.W.,  In the first memorandum, dated in 
November 2006, she writes, "[The Veteran] first presented to 
me [November 12, 2005] with a complaint of sleep difficulties 
lasting 10-12 years.  He apparently had a sleep study done in 
2000 or 2001 but at the time of my initial evaluation, I did 
not have access to his active duty medical records.  He 
reported symptoms of daytime somnolence, snoring and poor 
sleep quality.  A sleep study was ordered and showed evidence 
of obstructive sleep apnea and possible narcolepsy.  A follow 
up sleep study with multiple sleep latencies was done and 
showed upper airway resistance syndrome with elevated AHI 
consistent with obstructive sleep apnea and strong suggestion 
of narcolepsy.  Neurology was consulted.  Narcolepsy was felt 
to be possible uncertain so report sleep study with multiple 
sleep latencies was recommended.  This report study has been 
ordered and is pending at this time.  CPAP was ordered and 
resulted in significant improvement in his symptoms." 

Dr. J.A.W. also noted that a review of the Veteran's active 
duty medial records revealed multiple notes documenting his 
complaints of poor sleep with frequent nighttime awakenings, 
daytime somnolence and awakening not feeling well rested 
dating back to 1993.  She also noted that there are also 
documented sleep studies from 1999 and 2001 in his active 
duty medical reports including a June 2000 sleep study which 
although did not confirm obstructive sleep apnea, did 
demonstrate sleep-disordered breathing with snoring and some 
hyopnea events.  Dr. J.A.W. noted that the Veteran reported 
that his daytime somnolence only significantly decreased 
after he initiated CPAP and stated that this history of over 
at least 13 years of symptoms with onset noted while on 
active duty as well as significant improvement in these 
symptoms only after initiating CPAP suggest that the 
diagnosis of obstructive sleep apnea existed while the 
Veteran was on active duty and was not captured by the two 
sleep studies performed in 1999 and 2000.

In the second memorandum, dated in April 2007, she writes, 
"There were documented sleep studies from 1999 and 2001.  
While these studies did not confirm a diagnosis of 
obstructive sleep apnea, the 2001 study revealed abnormal 
sleep efficiency and would, therefore, not be considered a 
diagnostic study.  The study was not repeated, nor was a 
split-night sleep study accomplished.  After the 2001 study, 
[the Veteran] was diagnosed with insomnia and was given 
multiple sleep-aid medications along with behavioral 
counseling regarding sleep hygiene.  He had no improvement in 
sleep quality or decrease in daytime somnolence with those 
threatments.  [The Veteran] only had improvement in his 
symptoms after initiating CPAP.  This history of over 14 
years of symptoms and significant improvement with CPAP 
strong suggest that obstructive sleep apnea developed while 
[the Veteran] was on active duty.  In summary, I have 
diagnosed [the Veteran] with obstructive sleep apnea which is 
responsive to CPAP.  Furthermore, it is my medical opinion 
that obstructive sleep apnea developed while [the Veteran] 
was on active duty and is related to his military service.

With respect to whether the Veteran has a current diagnosis 
of obstructive sleep apnea, the Board notes that there is a 
difference of opinion among the medical professionals. In 
deciding whether the Veteran has a current diagnosis of 
obstructive sleep apnea, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others. Evans v. West, 12 Vet. 
App. 22, 30 (1998). That responsibility is particularly 
onerous where medical opinions diverge. At the same time, the 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.  Therefore, 
the Board accepts the opinion of Dr. J.A.W. that the 
Veteran's history of symptoms lead to a diagnosis of 
obstructive sleep apnea. 

The Veteran clearly had sleep-related difficulties during 
service that were well documented.  Dr. J.A.W. has opined 
that he now has obstructive sleep apnea that began while he 
was on active duty.  The opinion is consistent with the other 
evidence of record, and there is no objective reason to 
discount it.  Accordingly, the Board finds that the competent 
medical evidence of record, both for and against a finding 
that the Veteran suffers from obstructive sleep apnea related 
to his military service, is in a state of equipoise.  
Accordingly, reasonable doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement for service connection for obstructive sleep 
apnea is granted.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


